DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “using” in line 2 of claims 8 and 17 renders the claim indefinite since as described in MPEP 2173.05 (q), no detail regarding how the algorithm is actually used is described. For the purpose of the examination, “using” is interpreted as “applying to determine the distance to the target”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (US 20170328990 A1) hereinafter Magee in view of Egawa (US 20210124047 A1).
Magee, Fig. 1 optical distance measuring system 100), comprising: 
a light source (Magee, Fig. 1: Transmitter 102); 
a transmit optical element, configured to project a virtual array pattern of laser points that illuminates a scene (Magee: Fig. 1: Beam steering device 104. Magee teaches Paragraph 0024 describes that the beam steering device 104 shapes the beams into scan points, in which the scan points are shown to be in the array pattern in Fig. 2B); 
a receive imaging lens (Magee: Fig. 4: Paragraph 0045 shows that the set of optics 410 focuses the beam towards the photodiode 412), configured to receive reflected light from the scene and project this light onto a photodiode; and 
a processing element (Magee: Fig. 4: RX processor 408, which determines the distance based on its measurements as described in paragraph 0047), coupled to the photodiode (Magee: Fig. 4 shows that the RX Processor 408 is connected to the photodiode 412), and 
configured to generate a three- dimensional map of the scene from information generated by the photodiode responsive to receiving the reflected light (Magee: Paragraph 0003 describes that with a 2D FOV lidar system and its measurements, 3D cloud of the surrounding may be generated).  
Magee fails to teach Using a pixel array for the detecting element.
Egawa, however, teaches using a pixel array for the detecting element (Egawa: Fig. 4: Pixel array 41).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the photodiode from Magee with the pixel array from Egawa. One of ordinary skill in the art would have been motivated to use a pixel array for the detecting element so that as described in Egawa paragraph 0008-0009, the field of regard becomes wider.

Regarding claim 3, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the light source generates a plurality of light pulse sequences, each of the plurality of light pulse sequences generated at different times (Magee: Fig. 5 shows that different pulses are emitted at different times. For examples, the second plurality of waveforms are emitted after the first plurality of waveforms in Fig. 5).  

Regarding claim 6, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1), wherein the transmit optical element comprises: an optical micro-electro-mechanical device (Magee: Fig. 3C: rotatable mirror 334 is used as the beam steering device 104).  

Magee: Paragraph 0026: beam steering device 104 may be a phased array).  

Regarding claim 10, Magee teaches A system for three-dimensional robotic vision (Magee, Fig. 1 optical distance measuring system 100), comprising: 
a light source (Magee, Fig. 1: Transmitter 102); 
a transmit optical element, configured to project a virtual array pattern of laser points that illuminates a scene (Magee: Fig. 1: Beam steering device 104. Magee teaches Paragraph 0024 describes that the beam steering device 104 shapes the beams into scan points, in which the scan points are shown to be in the array pattern in Fig. 2B); 
a receive imaging lens (Magee: Fig. 4: Paragraph 0045 shows that the set of optics 410 focuses the beam towards the photodiode 412), configured to receive reflected light from the scene and project this light onto a photodiode; and 
Magee fails to teach Using a pixel array for the detecting element.
Egawa, however, teaches using a pixel array for the detecting element (Egawa: Fig. 4: Pixel array 41).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the photodiode from Magee with the pixel array from Egawa. One of ordinary skill in the art would have been motivated to use a pixel array for the detecting element so that as described in Egawa paragraph 0008-0009, the field of regard becomes wider.

Regarding claim 12, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10), wherein the light source generates a plurality of light pulse sequences, each of the plurality of light pulse sequences generated at different times (Magee: Fig. 5 shows that different pulses are emitted at different times. For examples, the second plurality of waveforms are emitted after the first plurality of waveforms in Fig. 5).    


Regarding claim 15, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10), wherein the transmit optical element comprises: an optical micro-electro-mechanical device (Magee: Fig. 3C: rotatable mirror 334 is used as the beam steering device 104).    

Regarding claim 16, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10), wherein the transmit optical element comprises a phased array (Magee: Paragraph 0026: beam steering device 104 may be a phased array).  

Claim 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Egawa, Bartlett, and Baron et al. (US 20200018837 A1) hereinafter Baron.
Regarding claim 2, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1)
Magee fails to teach that the light source comprises a plurality of lasers, each laser configured to generate light pulses at different times.  
Baron teaches that the light source comprises a plurality of lasers, each laser configured to generate light pulses at different times (Baron: Fig. 16 shows that pulses of different wavelengths are emitted at different times, and Fig. 9 shows that different wavelengths are emitted by different laser sources).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the light source from Magee to comprise of multiple lasers in which the lasers generate light pulses at different times. One of ordinary skill in the art would have been motivated to have the light source comprise of multiple lasers in which they emit lights at different times so that as described in Baron paragraph 0027, the resulting map is directed towards the same field of view. 

Regarding claim 4, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1).
Magee fails to teach that the light source generates nanosecond wide pulses.
Baron teaches that the light source generates nanosecond wide pulses.
 (Baron: Paragraph 0004 shows that pulse having 1ns pulse width is common for range finding systems).  
  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the light source to generate nanosecond wide pulses as described in Baron. One of ordinary skill in the art would have been motivated to have pulse width of 1ns since as described in Baron, 1ns is a common pulse width for range finding application. This then implies that by using 1ns wide pulse lasers, there would be other commonly available optical elements that are compatible with the 1ns wide pulses that may be added to the system.

Regarding claim 11, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10).
Magee fails to teach that the light source comprises a plurality of lasers, each laser configured to generate light pulses at different times.  
Baron teaches that the light source comprises a plurality of lasers, each laser configured to generate light pulses at different times (Baron: Fig. 16 shows that pulses of different wavelengths are emitted at different times, and Fig. 9 shows that different wavelengths are emitted by different laser sources).  


Regarding claim 13, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10)
Magee fails to teach that the light source generates nanosecond wide pulses.  
Baron teaches that the light source generates nanosecond wide pulses (Baron: Paragraph 0004 shows that pulse having 1ns pulse width is common for range finding systems).  
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention for the light source to generate nanosecond wide pulses as described in Baron. One of ordinary skill in the art would have been motivated to have pulse width of 1ns since as described in Baron, 1ns is a common pulse width for range finding application. This then implies that by using 1ns wide pulse lasers, there would be other commonly available optical elements that are compatible with the 1ns wide pulses that may be added to the system.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Egawa and Bartlett (US 20170328989 A1).
Regarding claim 5, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1), 
Magee fails to teach a diffractive optical element, configured to receive light from the light source and diffract the light into the virtual array pattern.
Bartlett teaches a diffractive optical element, configured to receive light from the light source and diffract the light into the virtual array pattern (Bartlett: Paragraph 0045 describes that micromirrors has a diffractive property and forms the digital micromirror device (DMD), and paragraph 0030 describes that the digital micromirror device forms the scan pattern).
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the transmit optical elements from Magee with the DMD from Bartlett. One of ordinary skill in the art would have been motivated to add the DMD from Bartlett to the transmit optical elements from Magee so that as described in Bartlett paragraph 0066, distortion may be reduced.
Regarding claim 14, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10)

Bartlett teaches a diffractive optical element, configured to receive light from the light source and diffract the light into the virtual array pattern (Bartlett: Paragraph 0045 describes that micromirrors has a diffractive property and forms the digital micromirror device (DMD), and paragraph 0030 describes that the digital micromirror device forms the scan pattern).
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the transmit optical elements from Magee with the DMD from Bartlett. One of ordinary skill in the art would have been motivated to add the DMD from Bartlett to the transmit optical elements from Magee so that as described in Bartlett paragraph 0066, distortion may be reduced.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Egawa, Bartlett, and Grenier et al. (US 20200166616 A1) hereinafter Grenier.
Regarding claim 8, Magee teaches the system of claim 1 (In regards to the rejection made for claim 1),
Magee fails to teach that the processing element is programmed to process the signal information received from the pixel array using a multipath resolution algorithm.  
Grenier teaches that the processing element is programmed to process the signal information received from the pixel array using a multipath resolution algorithm (Grenier: Paragraph 0110: For distance measuring application, using MUSIC, a multipath resolution algorithm, is well known).
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to process the data with the processing element from Magee with the MUSIC algorithm as mentioned in Grenier. One of ordinary skill in the art would have been motivated to apply the MUSIC algorithm in processing the data so that as described in Grenier paragraph 0110, high resolution is achieved.

Regarding claim 17, Magee teaches the system of claim 10 (In regards to the rejection made for claim 10), further comprising a processing element that is programmed to process the signal information received from the pixel array (Magee: Fig. 4: RX processor 408, which determines the distance based on its measurements as described in paragraph 0047).
Magee fails to teach that the processing element is programmed to process the signal information received from the pixel array using a multipath resolution algorithm.  
Grenier teaches that the processing element is programmed to process the signal information received from the pixel array using a multipath resolution algorithm (Grenier: Paragraph 0110: For distance measuring application, using MUSIC, a multipath resolution algorithm, is well known).
.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 would be allowable for disclosing a system of claim 1, wherein the pixel array comprises a M x N pixel array, where M and N are less than the corresponding dimension of the virtual array pattern.  
Magee teaches using a photodiode (In regards to the rejection made for claim 1), but does not teach using a pixel array
Egawa teaches using a pixel matrix (In regards to the rejection made for claim 1), but does not teach their sizes relative to the scan pattern.
Bartlett teaches using a pixel array (In regards to the rejection made for claim 1), but does not teach their sizes relative to the scan pattern.
Based on the configuration of Egawa and Bartlett, it would be improper hindsight to modify Magee so that the pixel array is smaller in number of pixels in both dimensions. One of ordinary skill would instead be drawn to the configuration of the pixel array having same number of pixels as the scan pattern.

Claim 18 would be allowable for disclosing a system of claim 10, wherein the pixel array comprises a M x N pixel array, where M and N are less than the corresponding dimension of the virtual array pattern.  
Magee teaches using a photodiode (In regards to the rejection made for claim 10), but does not teach using a pixel array
Egawa teaches using a pixel matrix (In regards to the rejection made for claim 10), but does not teach their sizes relative to the scan pattern.
Bartlett teaches using a pixel array (In regards to the rejection made for claim 10), but does not teach their sizes relative to the scan pattern.
Based on the configuration of Egawa and Bartlett, it would be improper hindsight to modify Magee so that the pixel array is smaller in number of pixels in both dimensions. One of ordinary skill would instead be drawn to the configuration of the pixel array having same number of pixels as the scan pattern.


Prior arts cited but not applied
Li et al. (US 20200209984 A1) teaches using multi-path resolution algorithm in determining the distance.

Bartlett et al. (US 20170003392 A1) teaches a method of LIDAR scanning.

Schwarz et al. (US 20160306032 A1) teaches a method of lidar scan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645            

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645